Case 1:19-mc-00544-AT Document 32 Filed 12/20/19 Page 1 of 1

LAW OFFICES

WILLIAMS ® CONNOLLY LLP
725 TWELFTH STREET, N.W.
JOHN EE. SCRIMEDTLIEIN WASHINGTON, D. C. 20005-5901 EDWARD BENNETT WILLIAMS (1920-1988)

. - PAUL R. CONNOLLY (1922-1978)
(202) 434-5901

ischmiddeain@évwe.com

(202) 434-5000
FAX (202) 434-5029

December 20, 2019

Via ECF

Hon. Judge Analisa Torres

U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Pearl St., Chambers 2250

New York, NY 10007-1312

Re: United States v. Paramount Pictures, Inc.; United States v. Loew’s Incorporated,
Case No. 19-Misc-544 (S.D.N.Y.)

Dear Judge Torres:

I write on behalf of Defendant Twentieth Century Fox Film Corporation (“Fox Film”) in
response to the Court’s December 10, 2019 Order in the above-captioned action. ECF No.
19. Fox Film does not oppose Plaintiff's motion to terminate the antitrust judgments in this
matter.

d,

       
 

Respectfully Sybminé

 

   

- Counsel for Defendant Twentieth Century Fox Film
Corporation

ce: Counsel of record (via ECF)
